DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chichierchia (Pub No: 2016/0353274), and further in view of Wohld (Patent No: 8,965,447).



As to claim 1, Chichierchia teaches a radio communication equipment (Chichierchia, [0092] Fig 5, a mobile device) comprising: 
an information card configured to record a first profile for using a service provided by a  first telecommunications company (Chichierchia, [0083]-[0084], a SIM module for managing (recording/keeping) profiles for using a network operator), wherein the controller comprises: 
an application controller (Chichierchia, [0003], a mobile device has processor 102)configured to control a profile-compliant application using a service provided by the telecommunications company in compliant with the profile (Chichierchia, [0113] Fig 6 and [0131][0132], SIM and USIM applications use 2G or 3G communications based on the profile and controlled by PMa and API’s) , wherein 
a switching controller configured to switch the first profile recorded in the information card to a second profile for using a second service (Chichierchia, [0092] a profile manager to switch profiles on the SIM module [0045] the profile using a second 2G type service)
the switching controller is configured to read information from the second profile on the information card, when switching to the new profile (Chichierchia, [0092] a profile manager reads the other profile when switching), 
the switching controller is configured to notify the application controller of the information read from the new profile (Chichierchia, [0113] Fig 6 and [0131][0132], the PMa notifies the SIM module and STK applet), and 
the application controller is configured to make  a second application using the second service in compliance with the second profile usable, based on the information notified by the switching controller and control the second application profile (Chichierchia, [0113] Fig 6 and [0131][0132], SIM and USIM applications use 2G or 3G communications based on the (current/new) profile and controlled by PMa and API’s).
Chichieria does not explicitly teach the second service is provided by a second telecommunications company.
However, Wohld et al teaches the second service is provided by a second telecommunications company (Wohld, Col 7 L50-61, switching/handing off between different mobile networks where the second network is a different mobile network provider).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chichieria and Wohld to have the second network be a different mobile network provider because it is well known that mobile stations travel between network boundaries of different providers (Wohld, Col 7 L50-60). 

As to claim 2, Chichierchia teaches wherein the switching controller is configured to notify the application controller of the information read from the second profile, when content of the second profile is different from content of the first profile (Chichierchia, [0113] Fig 6 and [0131][0132], the PMa notifies the SIM module and STK applet of a change to a different profile (there is a change in content. The profiles are different and contain all types of information that differs from the other profile)).

As to claim 3, Chichierchia teaches wherein the switching controller is configured to notify the application controller of the read information, when there is a change between identification information of a telecommunications company stored in the new profile and identification information of a telecommunications company stored in a profile having been used before switching to the new profile (Chichierchia, [0113] Fig 6 and [0131][0132], the PMa notifies the SIM module and STK applet of a change to a different profile (there is a change in content. The profiles are different and contain all types of information that differs from the other profile)).

As to claim 4, Chichierchia teaches wherein the switching controller is configured to notify the application controller of the information read from the second profile, when identification information about a network  matches identification information of the first network  but the service provided by the second network is different from the service provided by the first network (Chichierchia, [0113] Fig 6 and [0131][0132], the PMa notifies the SIM module and STK applet of a change to a different profile (there is a change in profiles, even if the profiles have the same content)).

As to claim 5, Chichierchia teaches wherein the second application is installed in the radio communication equipment in advance, and the application controller is configured to execute the second application installed in advance, when making the application usable (Chichierchia, [0006], the operating systems and applets are installed on the mobile device Fig 6)..

As to claim 6, Chichierchia teaches wherein the application controller is configured to download and install the second application, based on the information read from the second profile, when making the second application usable (Chichierchia, [0023], the applets are installed and remote managed for use with profiles).

As to claim 7, Chichierchia teaches a method of controlling a radio communication equipment (Chichierchia, [0092] controlling a mobile device), the radio communication equipment comprising: an information card configured to record a first profile for using a service provided by a  first telecommunications company (Chichierchia, [0083]-[0084], a SIM module for managing (recording/keeping) profiles for using a network operator), wherein the controller comprises: 
an application controller (Chichierchia, [0003], a mobile device has processor 102)configured to control a profile-compliant application using a service provided by the telecommunications company in compliant with the profile (Chichierchia, [0113] Fig 6 and [0131][0132], SIM and USIM applications use 2G or 3G communications based on the profile and controlled by PMa and API’s) , wherein 
a switching controller configured to switch the first profile recorded in the information card to a second profile for using a second service (Chichierchia, [0092] a profile manager to switch profiles on the SIM module [0045] the profile using a second 2G type service)
the switching controller is configured to read information from the second profile on the information card, when switching to the new profile (Chichierchia, [0092] a profile manager reads the other profile when switching), 
the switching controller is configured to notify the application controller of the information read from the new profile (Chichierchia, [0113] Fig 6 and [0131][0132], the PMa notifies the SIM module and STK applet), and 
the application controller is configured to make  a second application using the second service in compliance with the second profile usable, based on the information notified by the switching controller and control the second application profile (Chichierchia, [0113] Fig 6 and [0131][0132], SIM and USIM applications use 2G or 3G communications based on the (current/new) profile and controlled by PMa and API’s).
Chichieria does not explicitly teach the second service is provided by a second telecommunications company.
However, Wohld et al teaches the second service is provided by a second telecommunications company (Wohld, Col 7 L50-61, switching/handing off between different mobile networks where the second network is a different mobile network provider).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chichieria and Wohld to have the second network be a different mobile network provider because it is well known that mobile stations travel between network boundaries of different providers (Wohld, Col 7 L50-60). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chichierchia and Wohld as applied to claim 1 above, and further in view of Jiang et al (Pub No: 2016/0295544).

As to claim 8, Chichierchia and Wohld teaches the device of claim 1 (See citations for claim 1).
However, Chichierchia and Wohld does not teach a vehicle comprising the radio communication equipment according to claim 1.
Jiang teaches a vehicle comprising the radio communication equipment (Jiang, [0019], a car system that comprises radio communication equipment).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chichierchia and Wohld with Jiang to comprise the radio system within a vehicle because it is well known that mobile communication while roaming between operators takes place with vehicles (Jiang, [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469